DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2021, 06/28/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "13. (Currently Amended) A chip packaging structure, manufactured through the method according to claim 1, comprising: a wafer and a substrate that are opposite to each other; a functional circuit region and a bonding pad that are located on a surface of the wafer facing the substrate, wherein the bonding pad is located around the functional circuit region; a passivation layer, located on the bonding pad and attached to a surface of the substrate; a first metal bonding layer located on a surface of the passivation layer away from the wafer; a second metal bonding layer located on a surface of the substrate facing the wafer, wherein a bonding interface is formed between the first metal bonding layer and the second metal bonding layer; a conductive structure located in the substrate, wherein the conductive structure runs through at least the substrate and the passivation layer, and is electrically connected to the bonding pad; a first shielding layer, covering a surface of the substrate facing the wafer, wherein the first shielding layer is electrically connected to the second metal bonding layer; and a second shielding layer, covering surfaces of the wafer other than the surface facing the substrate, and covering a sidewall of the passivation layer" in claim 13 found insufficient antecedent basis for this limitation in the claim.
Since the preamble of claim 13 is depended on claim 1, thus, “a wafer, a substrate; a function circuit region, a bonding pad; a passivation layer; a first metal bonding layer; a second metal bonding layer; a first shielding layer, and a second shielding layer” have been previously claimed in the claim 1
For the same reasons indicated above, claim 24 recites the limitation “a groove” in line 1 of claim 24  found insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1,2,4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for packing a chip, comprising: “the first shielding layer is configured to face the at least two functional circuit regions after the wafer and the substrate are bonded, and the first shielding layer is in contact with the second metal bonding layer; bonding the first metal bonding layer with the second metal bonding layer, wherein at least a part of the center region is not covered by the second metal bonding layer, and the third surface is attached to a surface of the passivation layer away from the wafer after the bonding; performing half-cutting from the second surface of the wafer toward the substrate, to form a cutting groove exposing at least the first metal bonding layer; and forming a second shielding layer on the second surface of the wafer and in the cutting groove, wherein the second shielding layer is electrically connected to the first metal bonding layer” in combination of all of the limitations of claim 1. Claims 2,4-12 include all of the limitations of claim 1.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 14-18,21, 24 and 25 include all of the limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818